UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2010. Commission File Number: 000-53684 CSR plc (Translation of registrant's name into English) Churchill House Cambridge Business Park Cowley Road Cambridge CB4 0WZ United Kingdom Tel: +44 (0) 1223 692000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [_] Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [_]No[x] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not Applicable Information furnished on this form: Regulatory announcement dated October 12, 2010 issued by the registrant notifying the date for the announcement of its third quarter results. EXHIBITS Exhibit No. Description Regulatory announcement dated October 12, 2010 issued by the registrant notifying the date for the announcement of its third quarter results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CSR plc (Registrant) Date: October 12, 2010 By: /s/ Brett Gladden Brett Gladden Company Secretary Exhibit 1.1 Notice of Results RNS Number : 2147U CSR plc 12 October 2010 ﻿CSR plc ('CSR' or 'the Company') Third Quarter Results and Analyst and Investor Day CSR confirms that it will be announcing its third quarter results as well as hosting an analyst and investor day on Wednesday, 27th October 2010. A presentation for analysts and investors will be held from 9.00am to 1.00pm UK time at UBS, 1 Finsbury Avenue, London, EC2M 2PP. A live video webcast of the presentation can be accessed on Wednesday 27th October at 9.00am through the following link: www.csr.com/results_webcast The video webcast will be available to view on demand from approximately midnight GMT on 2nd November 2010. A dial-in facility will be available as follows: UK Toll Free 0 US Toll Free 1 Rest of the world +44 (0)20 7906 8557 The presentationwill be available for audio replay on 0; Access Code: 275542#,or+44 (0)20 3364 5943 (outside of theUK), 1(US Toll Free) from midnight on the 2rd November 2010 for one week following the announcement date. For US analysts and investors a repeat of the analyst and investor day will take place in New York on Monday 1st November from 9.00am to 1.00pm EST at the offices of UBS, 1285 Avenue of the Americas, New York. If you would like to attend the UK Analyst and Investor Day, please contact either Scott Richardson Brown or FD as noted below. If you would like to attend the US Analyst and Investor Day, please contact Kristine Mozes of Mozes Communications at kristine@mozescomm.com. Enquiries: Will Gardiner / Scott Richardson Brown CSR +44 (0) 1 James Melville-Ross / Haya Herbert-Burns FD +44 (0) 20 7831 3113 US Investors Mozes Communications LLC Kristine Mozes +1 This information is provided by RNS The company news service from the London Stock Exchange END NORLLFFRIELLLII
